Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed March 29, 2021 have been fully considered but they are not persuasive.
The cited paragraphs (Petit-Huguenin, col.2, lines 21-23; col.4, lines 20-26; and col.5, lines 24-27), clearly and explicitly, disclose, teach, and suggest “wherein, for a particular client in the plurality of clients, a subset of the plurality of servers assigned to the particular client and respective load weights in the subset assigned thereto are determined based upon the number of servers in the plurality of servers and the number of clients in the plurality of clients”.
Although Petit-Huguenin recites in col.2, lines 21-23, “Weight factors for servers of the selected subset of servers are determined as a function of the overall server load-distribution-profile and the size of the selected subset”, the applicant’s assertion fails to consider “overall server load-distribution-profile” which clearly includes consideration of all the servers in the set.
Furthermore, Petit-Huguenin teaches in col.4, lines 27-29, “the server subset size provided to the clients can be adjusted as a function of the desired overall server load-distribution-profile”.
Column 5, lines 24-27, states “As clients are added (and removed)” (i.e., total number of clients), “from the system, the weights can be shifted…” which clearly and explicitly teaches all weights included the weights of the subset are dependent on the total number of clients as well as the capabilities/capacities of the total number of server.
Therefore, the applicant’s assertions are erroneous because the piecemeal analysis of the reference ignores the fundamental teachings as a whole.

Conclusion
3.	For the reasons above, claims 1-3, 6-21 & 23-24 have been rejected and claims 1-7 & 9-24 remain pending.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
April 2, 2021